ON MOTION TO DISMISS
LEMMON, Judge.
On our own motion, we dismiss the appeal. The following dates in 1971 are pertinent :
June 23, Judgment read, rendered and signed
*834June 25, Notice of Judgment mailed
August 6, Motion for appeal filed
October 22, Appeal bond filed.
Since no application for a new trial was timely filed, the delay for taking a devolu-tive appeal began to run upon the expiration of the delay for applying for a new trial. C.C.P. art. 2087(1). Thereafter, the appeal was not taken “and the security therefor furnished” within ninety days, C.C.P. art. 2087, and the judgment became definitive, C.C.P. art. 1842; C.C. art. 3556 (31).
The appeal is dismissed as untimely filed.
Appeal dismissed.